Title: From John Adams to William Steuben Smith, 8 May 1815
From: Adams, John
To: Smith, William Steuben



My dear Sir
Quincy May 8. 1815

I congratulate you on your Arrival in your Shall I Say, native Country, after an Absence in the frozen Regions of Russia, of six Years, with your Lady and my first Great Grand daughter. Mine is the most curious posterity that ever I read. Some have been born in Quincy or rather Braintree, Some in Boston, Some in London, Some in Boston, Some on long Island, Some in New York, Some in Berlin and Some in St. Petersburg. How many will be born in Cedar Grove, Utica, here and there, and every where I know not. But whenever and wherever, they may commence Existence, I hope they will consider the US. their Birth Place and their home.
My Son writes me that he has Sent me, three Books by you. Whether these are Octavos or duodecimos I know not: but you may Send me one Volume at a time, inclosed to John Adams by the Post.
My Love to you all. Kiss your Wife and my Great Grand daughter, my Second Caroline Amelia, who I pray may copy the first, for your Grandfather
John Adams